DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The use of the term “method” for claiming a structural element in line 5 (“at least one locking method mounted”) is not distinct and confusing by using the word “method” as a noun.  (That is to say, a “method” cannot be physically “mounted”.)
The examiner suggests replacing the word “method” with -- member -- or with -- teeth -- 
Additionally, the specification provides proper antecedent basis for a “locking method” in at least line 6 on page 6. (“In Figure 6 to 8, this locking method is in the form of retractable teeth 5…”)  If the claims are amended to recite “at least one locking member” than the specification should be amended to provide proper antecedent basis for “locking member”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, 14, 15, 17, 19, 20, 23, 26, and 29 as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/0042728 issued to Noyes et al. in view of U.S. Patent No. 5,362,087 issued to Agid (cited in the IDS filed 8/18/2020).
Regarding Claim 11, Noyes et al. teaches a device for setting the orientation of a binding of boot (received in binding 300) on a snowboard (400), comprising: 
a disk (100) configured to be fixed to the board, the binding (300) being mounted movable in rotation (see at least paragraph [0052]) relative to said disk (100), around a vertical axis of rotation; 
at least one locking method mounted adjustably between: 
a locked position (when switch 260 is on allowing electromagnet 210 to be engaged with insert 136—see at least paragraphs [0043 and 0052]) where the binding is immobilized in relation to the disk (100), and an unlocked position (when switch 260 is off allowing electromagnet 210 to be unengaged with insert 136—see at least paragraphs [0052]) where the rotation of the binding (300) around the axis of rotation for an angular adjustment of said binding (300) in relation to the board (400) is allowed; and 
a shift of the locking method between the locked position and the unlocked position is ensured by an actuator (switch 260), wherein,: 

Noyes et al. disclose the claimed invention except for teaching of the actuator being remotely controllable.
Agid teaches that it is known to provide a remote (68) controlled actuator that locks and releases a binding (see at least Col. 4, lines 24-34).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a remote, as taught by Agid, to control the switch (260) in the invention taught by Noyes et al.  One would be motivated to provide a remote to allow a user to control the angle of the bindings relative to the snowboard by a hand held controller which may be advantageous in the event of a fall where a user is unable to reach their bindings.
Regarding Claim 12, Noyes et al. teaches a ring (see the ring located in the base of the binding shown in Figure 4; this ring is where the teeth disclosed in paragraph [0041] engage with teeth 133) is mounted movable in rotation in relation to the disk (100), around the axis of rotation, said ring is engaged with the binding (300) so that the rotation of said binding causes said ring to rotate, in the locked position, the locking method immobilizes the ring in relation to the disk, and in the unlocked position, the locking method allows the rotation of the ring around the axis of rotation and an angular adjustment of the binding in relation to the board—the teeth located on ring engage with teeth 133 so that in the locked position the disk (100) and ring are fixed and in the unlocked position the disk (100) and ring are free to rotate about a vertical axis in the in the manner disclosed in paragraph [0052]).
Regarding Claims 14 and 23, in the modified invention of Noyes et al. the actuator (switch 260) is controlled in response to the reception of a command signal sent from a transmitter (remote control 68 taught by Agid in the modified inveniton).
Regarding Claims 15 and 26, in the modified invention of Noyes et al. the transmitter is a remote control (68) integrated in a bracelet adapted to be worn by a user (see Figure 1).
Regarding Claims 17 and 29, Agrid teaches the signal is transmitted by radio frequency (see at least Col. 4, lines 24-33) for the modified invention.
Regarding Claim 19, Noyes et al. teach the snowboard (400) comprising a pair of boot bindings (300; Figure 5), a front binding set up at the front of the board and a rear binding set up at the rear of said board (see Figure 5), wherein the front binding and/or the rear binding is equipped (in the modified invention the bindings are equipped with the locking device).
Regarding Claim 20, in the modified invention taught by Noyes et al. the orientation angle of the front binding is adjustable so that the vertical plane of symmetry of said binding coincides with the general vertical plane of symmetry of said board—see Figure3 5 where the vertical plane of the binding coincides with the vertical plane of symmetry for the board.
Claims 16, 18, 28 and 30, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Noyes et al. in view of Agid, and in further view of U.S. Patent Publication No. 2014/0257568 issued to Czaja et al.
Regarding Claims 16, 18, 28 and 30, Noyes et al. as modified by Agrid disclose the claimed inventions except for teaching of a using a transmitter integrated into a smart phone or a Bluetooth signal.
Czaja et al teaches that it is known to use cellular Bluetooth signals (see at least Figures 1 and 3) in the field of a ski bindings.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a smartphone with a Bluetooth connection to connect the remote control with the actuator as an engineering expedient for using a preexisting smart phone equipped with bluetooth worn by the user as the transmitter.
Allowable Subject Matter
Claims 13, 21, 22, 24, 25 and 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the primary reason for the indication of allowable subject matter is the inclusion of: a locking device that includes retractable teeth installed on the disk which cooperate with corresponding teeth on the ring in the locked position, in combination with the other elements recited, not found in the prior art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572.  The examiner can normally be reached on Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/            Primary Examiner, Art Unit 3618